Title: From George Washington to Thomas Randall, 2 May 1789
From: Washington, George
To: Randall, Thomas



Sir.
New York May 2nd 1789

Desirous of being more particular in expressing my acknowledgments for the elegant Barge which was presented to me on my arrival in this City, than I could be at that moment; I must now request that you will be pleased to offer my best thanks to the Gentlemen who were Owners of it, and assure them in my name that I consider myself much honored by their polite attention. I am, Sir, Your Most obedt Servant
